                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 StoreWorks Technologies, Limited,                     Case No. 19-cv-1527 (SRN/HB)

                Plaintiff,

 v.                                                    MEMORANDUM OPINION
                                                           AND ORDER
 Aurus, Inc.,

                Defendant.


Perssis Meshkat-Razavi and Sarah E. Bushnell, Arthur Chapman Kettering Smetak and
Pikala PA, 500 Young Qunilan Building, 81 South Ninth Street, Minneapolis, MN 55402,
for Plaintiff.

James R. Magnuson, Mohrman, Kaardal & Erickson, P.A., 150 South Fifth Street
Suite 3100, Minneapolis, MN 55402, for Defendant.


SUSAN RICHARD NELSON, United States District Judge

I.     INTRODUCTION

       Defendant Aurus, Inc. (“Aurus”) moves to dismiss this action for lack of personal

jurisdiction or under the doctrine of forum non conveniens or, in the alternative, to transfer

the case to the District of Massachusetts. [Doc. No. 11.] For the reasons set forth below,

the Court denies the motion.

II.    FACTUAL AND PROCEDURAL BACKGROUND

        A. Parties’ Background and Reseller Agreement

       This contract dispute arises out of Aurus’ alleged failure to pay Plaintiff StoreWorks

Technologies Limited (“StoreWorks”) for referral commissions and rendered services.
StoreWorks also claims that Aurus intentionally interfered with StoreWorks’ business

relationship with Target, a Minnesota-based company.            In February 2015, Aurus, a

software company based in Massachusetts, and StoreWorks, a Minnesota consulting

services company, entered into a Reseller Services Agreement in which StoreWorks agreed

to refer new retail clients to Aurus for software development services relating to a platform

that Aurus developed for securing credit and debit card payments. (Compl. [Doc. No. 1]

(“Compl.”) ¶¶ 2-3, 7, 11-13, 26 n.2.) Aurus’ platform was then sold to retail clients. (Id.

¶¶ 7, 14-15.)

       Under the Reseller Agreement, if Aurus agreed to provide software-related services

for the platform to clients referred by StoreWorks, then Aurus was obligated to pay a

“referral commission” to StoreWorks for each referred client. (Id. ¶ 25.) The Reseller

Agreement also provides that Aurus will continue to pay a referral commission fee to

StoreWorks for the entire term of Aurus’ contract with the referred client. (Id. ¶ 26.) From

2015 to 2018, StoreWorks referred several large retail clients to Aurus and also targeted

potential retail clients in Minnesota. (Id. ¶¶ 35-40.) In targeting these clients in Minnesota

(and around the United States), it is alleged that Aurus joined in on the sales efforts. (See

Decl. of Anil Konkimalla (“Konkimalla Decl.”), ¶¶ 7, 14-15 [Doc. No. 19].)

       It is undisputed that StoreWorks’ claims for overdue referral commission fees center

on certain referred clients, none of which are based in Minnesota. (See Compl. ¶ 38; see

also Def.’s Mem. of Law in Supp. of Mot. To Dismiss Compl. Pursuant to Fed. R. Civ. P.

12(b)(2) [Doc. No. 13] (“Def.’s Mem.”) at 3; Decl. of Punam Metha (“P. Mutha Decl.”) ¶

9 [Doc. No. 14].) Nonetheless, the parties’ joint sales efforts to obtain these referred clients

                                               2
and provide related services required “regular and frequent contacts,” by email and

telephone, between Aurus employees and StoreWorks Minnesota employees. (Konkimalla

Decl. ¶¶ 11-13.) For example, StoreWorks’ employee Carole Watkins participated in

telephone conference calls twice a week—led by an Aurus employee—relating to O’Reilly

Auto Parts, one of the eight referred clients. (Decl. of Carole Watkins (“Watkins Decl.”)

¶ 3 [Doc. No. 20]; see Compl. ¶ 38.) All referral commission fees for these clients were

sent to Minnesota.

         The Reseller Agreement had an initial term of three years and was set to expire on

or about February 15, 2018. (Compl., Ex. A §§ 8(a)-(b).) The Agreement could, thereafter,

continue on a month-to-month basis. (Id.) StoreWorks and Aurus agreed to the amount of

monthly referral commissions that StoreWorks would be paid for each referred client and

documented the compensation on Pricing Schedules. (Compl. ¶¶ 37-38.) The parties do

not dispute that Aurus paid these referral commissions during the initial term of the

Agreement. (Id. ¶ 40.) After the initial term, Aurus allegedly refused to pay StoreWorks’

referral commissions still due under the Agreement’s terms. (Id. ¶¶ 44-46.) Aurus also

allegedly failed to pay one-time project fees in the amount of $15,000. 1 (Id. ¶ 45.)

          B. Aurus’ Direct Contacts in the Forum

         Before executing the Reseller Agreement, StoreWorks alleges that Aurus executives

and employees traveled to Minnesota to engage in joint sales efforts and strategy. (See

Konkimalla Decl. ¶ 15 (a)-(b), Exs. 2-3.) StoreWorks alleges that at least three in-person



1
    StoreWorks does not specify whether this project-fee relates to a specific client.
                                                3
meetings occurred with Aurus employees in Minnesota before the execution of the Reseller

Agreement. (Id., Ex. 2.) First, StoreWorks alleges that two meetings occurred in July and

early August 2014. (Id.) On both occasions, Aurus CEO Rahul Mutha came to Minnesota

to attend sales meetings scheduled by StoreWorks, including a sales meeting with potential

retail client Supervalu. (Id.) Second, StoreWorks alleges that in September 2014, Mr.

Mutha wrote an email to StoreWorks owner Troy Stelzer suggesting that, after a meeting

with StoreWorks employees in Duluth, Minnesota, a follow-up meeting be scheduled with

potential retail clients GreatClips and Holiday to “see if they have any interest from the

previous discussions [i.e., StoreWorks and Aurus] had with them.” (Konkimalla Decl. ¶

15 (b), Ex. 3.)

       During the initial term of the Reseller Agreement, StoreWorks alleges that Aurus

executives and employees continued to travel to Minnesota on “many occasions to receive

sales training from StoreWorks, to engage in strategic conversations, and to engage in joint

sales efforts with StoreWorks.” (Compl. ¶ 6; Konkimalla Decl. ¶ 14.) If any of these joint

sales efforts generated business, StoreWorks would be entitled to referral commissions

under the Reseller Agreement. (Compl. Ex. A; Konkimalla Decl. ¶ 15.) StoreWorks

specifically alleges at least nine in-person meetings with Aurus employees that took place

in Minnesota during the initial term of the Reseller Agreement.          (See Compl. ¶ 6;

Konkimalla Decl. ¶¶ 14, 16; Watkins Decl. ¶ 5.)

       However, the record is unclear whether these meetings strictly related to Aurus’

obligations under the Reseller Agreement or any of the eight referred clients. Separate

from the Reseller Agreement, the business relationship between Aurus and StoreWorks

                                             4
appears to have included services related to two Minnesota-based retail clients, Regis

Corporation (“Regis”) and Target. (Konkimalla Decl. ¶¶ 2-3, 8.) As to Regis, Aurus and

StoreWorks jointly provided software and hardware services to this client beginning in

2008. (Id. ¶¶ 2-3.) As to Target, StoreWorks entered a hardware services contract with

Target in November 2014, with Aurus subcontracted to provide software. (Id. ¶ 8.) Indeed,

StoreWorks admits that this business arrangement was “handled under a different

agreement” than the Reseller Agreement. (Konkimalla Decl. ¶ 15.) Under the Target

agreement—referred as the “Consensus project” by the parties—StoreWorks provided

payment terminals for Target stores throughout the United States and Aurus provided

payment security software. (Compl. ¶ 47.) As identified below, several of the in-person

meetings appear to overlap with client services provided to Regis and Target:

      First, StoreWorks alleges that in May 2015, Mr. Mutha came to Minnesota “for,

among other things, discussion of Aurus’ role in the StoreWorks/Target Statement of Work

for the Consensus Project.” (Konkimalla Decl. ¶ 15, (c).) In an email dated May 20, 2015,

Mr. Mutha stated that he would be in Minnesota that same day for a meeting with Target.

(Id., Ex. 4.) As StoreWorks’ counsel conceded during oral argument for the present

motion, this May 2015 meeting appears to relate to the Consensus project, which is

governed by a separate agreement.

      Second, StoreWorks alleges that in July 2015, Mr. Mutha wrote to certain

StoreWorks employees that he intended to make another “trip” to Minnesota for a meeting

in “early August” of that year. (Konkimalla Decl. ¶ 15 (d).) Mr. Mutha stated that he

would retrieve certain items ordered from Cisco that shipped to StoreWorks’ office in

                                            5
Minnesota. (Id., Ex. 5.) It is unclear whether these Cisco items or Mr. Mutha’s proposed

trip related to any performance obligations under the Reseller Agreement or any of the

eight referred clients.

       Third, StoreWorks alleges that in September 2015, StoreWorks salesman Doug

Schaff proposed a meeting with Aurus and the Target team in Minnesota “to discuss the

partnership, Consensus project, and future integration and business opportunities.”

(Konkimalla Decl. ¶ 15 (e), Ex. 6.) Mr. Mutha responded that he would “be making another

trip to [Minnesota] over the next few weeks but that date is in the air.” (Id., Ex. 6.) This

proposed September 2015 meeting appears to relate to the retail client Target, governed by

a separate agreement.

       Fourth, StoreWorks alleges that in November 2015, Mr. Mutha and two

StoreWorks employees met in Minnesota to make a presentation to the Holiday Stations

executive team about payment processing and security opportunities.              (Konkimalla

Decl. ¶ 15, (f).) On the same trip, Mr. Mutha and StoreWorks arranged to meet with Target

and Best Buy. (Id., Exs. 7, 8.) StoreWorks generally avers that these November 2015

meetings reflect “joint sales efforts with StoreWorks.” (Id. ¶ 15.) In viewing the record in

the light most favorable to StoreWorks, the Court finds that these November 2015 meetings

related to joint sales efforts to obtain potential clients under the Reseller Agreement. 2

       Fifth, StoreWorks alleges that in January 2016, Mr. Mutha visited StoreWorks’




2
 Additionally, during oral argument, StoreWorks’ counsel represented that Aurus’
November 2015 meetings related to the Reseller Agreement.

                                              6
Minnesota office to prepare for a joint sales presentation by StoreWorks and Aurus to

Buffalo Wild Wings that was then made at the Buffalo Wild Wings office. (Konkimalla

Decl. ¶ 15, Ex. 9.) Again, StoreWorks generally avers that this meeting reflects “joint sales

efforts with StoreWorks.” (Id. ¶ 15.) In viewing the record in the light most favorable to

StoreWorks, the Court finds that this January 2016 meeting related to joint sales efforts to

obtain a potential client under the Reseller Agreement. 3

       Sixth, StoreWorks alleges that in October 2016, Aurus employee Abhishek

Kulkarni wrote to StoreWorks salesman Doug Schaff that he had an upcoming “meeting

on Dec[ember] 7 [in the] afternoon in [Minnesota]” with Mr. Mutha.             (Konkimalla

Decl. ¶ 15.) Mr. Mutha had advised Mr. Kulkarni to check in with Mr. Schaff in case

potential retail client “Buffalo Wild Wings [would] be interested… for a meeting.” (Id.,

Ex. 10.) Again, StoreWorks generally avers that this proposed meeting reflects “joint sales

efforts with StoreWorks.” (Id. ¶ 15.) In viewing the record in the light most favorable to

StoreWorks, the Court finds that this proposed December 2016 meeting related to joint

sales efforts to obtain a potential client under the Reseller Agreement.

       Seventh, StoreWorks alleges that on March 13, 2017, Mr. Mutha visited

StoreWorks’ office in Minnesota. (Konkimalla Decl. ¶ 15.) While the record is unclear

whether the meeting strictly related to the Reseller Agreement, Mr. Mutha requested to

cover these topics with StoreWorks: “[1] operational review; [2] roles and responsibilities;

[3] 2017 strategy.” (Konkimalla Decl. ¶ 15, Ex. 11.) During oral argument, StoreWorks’


3
 During oral argument, StoreWorks’ counsel again represented that Aurus’ January 2016
meeting specifically related to the Reseller Agreement.
                                             7
counsel represented that this meeting covered the “responsibilities and the 2017 strategy”

for the Reseller Agreement.

       Eighth, StoreWorks alleges that on January 18, 2018, Aurus employees Vinod

Nighute and Ashwini Kumar and StoreWorks employees Carole Watkins and Pierre

Korman met with Consensus Corporation employee Kevin Feito in Minneapolis,

Minnesota. (Watkins Decl. ¶ 5.) This January 2018 meeting appears to relate to the

Consensus project, governed by a separate agreement.

      Ninth, StoreWorks generally alleges, while providing no dates or specifics, that for

client prospects in Minnesota, Iowa, and Wisconsin, “Aurus executives and employees

would generally fly to Minnesota and travel with StoreWorks employees to the sales

meetings, though sometimes Aurus representatives would go directly to the prospect’s

office and meet the StoreWorks representatives there.” (Konkimalla Decl. ¶ 16.)

      To summarize the nine in-person meetings alleged above, the Court finds, in

viewing the record in the light most favorable to StoreWorks, that Aurus executives and

employees traveled to Minnesota on at least four occasions to engage in joint sales efforts

relating to clients under the Reseller Agreement. (See Compl. ¶ 6; Konkimalla Decl. ¶¶ 14,

16; Watkins Decl. ¶ 5.)

       Finally, during renegotiations of the Reseller Agreement, StoreWorks alleges that

in June 2018, Mr. Mutha met with StoreWorks CEO Mr. Konkimalla to discuss “[n]ext

[s]teps” for their business relationship after the termination of the Reseller Agreement.

(Konkimalla Decl. ¶¶ 22-24, Ex. 15.) At a dinner meeting in Minnesota, Mr. Mutha

allegedly stated that Aurus wanted to end the “current payment structure” on “existing

                                            8
accounts” and end future referral commissions under the Reseller Agreement. (Id., Ex.

15.) StoreWorks refused Aurus’ demand. In a follow-up email, Mr. Konkimalla explained

that it required Aurus to pay future commissions because StoreWorks’ hardware margins

were “minimal” and its business model relied on making margins on the “total solution”

rather than “commoditized hardware”:

             [StoreWorks’] hardware margins are minimal. For us to
             survive as a company, our business model dictates we must
             make our margins on the total solution rather than
             commoditized hardware. So, to differentiate ourselves, we
             invest significantly in our pre-sales consulting phase of the
             project. Sometimes these phases last for years. Though it is
             challenging, we need to recover this investment in the profit of
             the total solution. These were important considerations in
             shaping how we negotiated the original contract terms and the
             need for a payment on these accounts as long as they remained
             a customer. Also, we have a new boss and that is the
             Bank/SBA. The bank did extensive due diligence for more
             than 9 months as part of the SBA loan process. Part of the due
             diligence was to engage a 3rd party firm to do business
             valuation. The valuation and the final loan approval was done
             with consideration of our contracts and all the existing
             financial numbers including monthly recurring payments from
             Aurus. Because of all these interdependencies, it would pose
             a giant challenge for us if the monthly payments from Aurus
             stopped.

      (Id.) Despite an alleged offer from StoreWorks for a lump sum payment to buy out

Aurus’ future obligations under the Reseller Agreement, renegotiation efforts collapsed.

(Id.) In November 2018, the parties, represented by legal counsel, then tried mediation in

Minneapolis, Minnesota. (Konkimalla Decl. ¶ 28.) Mediation was unsuccessful. (Id.)

       C. Aurus’ Physical Presence in the Forum

      Aurus has no employees or offices in Minnesota. (P. Mutha Decl., ¶ 4.) It is


                                            9
undisputed, however, that one of Aurus’ sixteen data centers is located in Chaska,

Minnesota. (Id., ¶ 5.) The parties vigorously contest the importance of this data center to

Aurus’ business operations. While Aurus asserts that this data center is only a “backup

data center,” StoreWorks alleges that the Minnesota data center played a pivotal role in

problems with data volume for retail clients. (Compare P. Mutha Reply Decl. ¶ 10, Ex. C

[Doc. No. 26] (Aurus client contract describing the Minnesota facility as the “secondary

data center”) with Konkimalla Decl. ¶¶ 17-19, Ex. 13 (Aurus email to Target describing

Minnesota data center setup)). StoreWorks further alleges that the Minnesota data center

was “primarily established to handle the data for Minnesota businesses Target and Regis.”

(Konkimalla Decl. ¶¶ 17-19; Ex. 13.)

       Additionally, StoreWorks alleges that over the years, Aurus employees, including

Mr. Mutha, visited Minnesota to set up and perform work at the data center. (Id.) For

example, in September 2015, Mr. Mutha told StoreWorks CEO Anil Konkimalla, among

others, that Mr. Mutha and other Aurus employees had spent at least four days working at

the Minnesota data center and got “70%” of the work done, with another trip to be

completed in “a few weeks to complete the rest.” (Konkimalla Decl. Ex. 14.) In January

2016, Mr. Mutha came to Minnesota a day before a scheduled sales meeting with

StoreWorks to “work[] at the data center late [at] night[.]” (Id., Ex. 9.)

        D. The Parties’ Business Relationship with Target

       StoreWorks also alleges that Aurus actively interfered with StoreWorks’

relationship with Target. (Compl. ¶ 52; Konkimalla Decl. ¶ 25.) StoreWorks alleges that

Aurus attempted to poach Target’s business in the midst of rumors of an alleged fallout

                                             10
amongst the StoreWorks owners.        (Compl. ¶¶ 41-44.)     As part of Aurus’ strategy,

StoreWorks alleges that Aurus first unexpectedly notified StoreWorks on January 18, 2018

that the Reseller Agreement would terminate on its initial expiration date. (Id.)

       Thereafter, on or about August 2018, when re-negotiations over the Reseller

Agreement were allegedly failing, (Konkimalla Decl. Ex. 15), Aurus allegedly contracted

with Target directly to provide payment terminal repair services for the Consensus project,

“successfully competing with StoreWorks for this business.” (See Pl’s Mem. of Law in

Opp. of Mot. To Dismiss Compl. Pursuant to Fed. R. Civ. P. 12(b)(2) [Doc. No. 18] (“Pl’s

Opp’n”) at 11; see also Compl. ¶ 52; Konkimalla Decl. ¶ 25.) Several months later, in or

about January 2019, Aurus told Target that “the payment security business should be

directly between Target and Aurus,” without StoreWorks functioning as the middle-man.

(Konkimalla Decl. ¶ 26.) At the time, Target refused to change the arrangement. (Id.)

       In response, in March 2019, Aurus’ President and Chief Operating Officer, Punam

Mutha, wrote to two Minnesota-based Target lawyers to inform Target that the Reseller

Agreement had expired and would not be renewed. (Compl. ¶ 53, Ex. C.) Aurus again

allegedly sought to “establish a direct contract” between Target and Aurus. (Id.) A month

later, in April 2019, Aurus refused to enter into a written agreement that Target required

StoreWorks to enter with Aurus as the software subcontractor. (Watkins Decl. ¶ 7, Ex.

A.)   In late May 2019, Target requested that StoreWorks and Aurus provide an

enhancement to the Aurus software, “as needed from time to time.” (Compl. ¶ 55; Watkins

Decl. ¶ 8.) Aurus told Target that it was no longer willing to work through the current

contractual process that involved StoreWorks, and that it would only complete the

                                            11
requested work if it could work directly with Target. (Id.)

        E. Procedural Background

       Unable to resolve its differences with Aurus, StoreWorks filed this lawsuit on June

10, 2019. (See generally Compl.) In its suit, StoreWorks accuses Aurus of breach of

contract and deceptive trade practices under Massachusetts statutory law for unfair

competition. (Compl. ¶¶ 58-64, 70-74.) StoreWorks also seeks a declaratory judgment on

its right to receive (i) referral commissions for clients identified in the Complaint; and (ii)

referral commissions for any renewed or new contracts with the clients identified in the

Complaint. (Compl. ¶¶ 65-69.) Specifically, StoreWorks requests to condition any

renewal or entry into a new contract with the identified clients on “a mutual

agreement . . . concerning referral commissions” with StoreWorks. (Id.)

       In this motion, Aurus challenges this Court’s personal jurisdiction over it. (Def’s

Mem at 1-8); see also [Doc. No. 11].) While StoreWorks is a Minnesota corporation with

its principal place of business in Minnesota (Compl. ¶ 2), Aurus is a Delaware corporation

with its principal place of business in Massachusetts. (Compl. ¶ 3; Mutha Decl. ¶ 4.) Aurus

further alleges that it has “no business operations or employees [] in Minnesota.” (Mutha

Decl. ¶ 4.) Alternatively, Aurus moves to dismiss the Complaint under the doctrine of

forum non conveniens, or to transfer venue to the District of Massachusetts. (Def’s Mem.

at 8-14.)

       StoreWorks argues that this Court can exercise personal jurisdiction over Aurus

because Aurus has “purposely and systematically directed its business activities at residents

of Minnesota through the contracts at issue and many thousands of telephone, email, and

                                              12
in-person contacts with StoreWorks in Minnesota–from which business activities Aurus

has received millions of dollars in revenue.” (See Pl’s Opp’n at 1, 17-24; Compl. ¶¶ 5-9.)

One of Aurus’ sixteen physical data centers is also in Minnesota. (See P. Mutha Decl. ¶

5.)

       Aurus responds that it lacks sufficient contacts with this forum and challenges some

of the relevance of the in-person meetings that StoreWorks alleges occurred in Minnesota.

(See Decl. of Rahul Mutha [Doc. No. 25] (“R. Mutha Decl.”) ¶¶ 3-7.) Aurus asserts that

the Reseller Agreement does not have a substantial connection with Minnesota for four

reasons. First, it argues that none of the clients that Aurus seeks commissions for are

located in Minnesota. (Def’s Reply Br. [Doc. No. 24] (“Def’s Reply”) at 2.) Second, it

argues that the alleged breach did not occur in Minnesota. (Id.) Third, it argues that the

Agreement between the parties was not negotiated in Minnesota. (Def’s Reply at 8.)

Finally, Aurus relies on the Massachusetts choice-of-law provision in the Agreement to

suggest that this clause defeats personal jurisdiction. (Def’s Reply at 8; see Compl. ¶ 29;

Ex. A, Section 2(d).) No venue is explicitly designated under the Reseller Agreement.

III.   DISCUSSION

       A.     Standard of Review

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(2), the

plaintiff must make a prima facie showing that the court’s exercise of jurisdiction is proper.

Fastpath, Inc. v. Arbela Techs. Corp., 760 F.3d 816, 820 (8th Cir. 2014). The plaintiff may

meet this burden by pleading facts sufficient to “support a reasonable inference that the

defendant[] can be subjected to jurisdiction within the [forum] state.” Dever v. Hentzen

                                             13
Coatings, Inc., 380 F.3d 1070, 1072 (8th Cir. 2004). This inference is subject to testing

not solely on the pleadings alone, however, but by any “affidavits and exhibits presented”

with the motion. Dairy Farmers of Am., Inc. v. Bassett & Walker Int’l, Inc., 702 F.3d 472,

475 (8th Cir. 2012) (citation omitted). However, “the action should not be dismissed for

lack of jurisdiction if the evidence, viewed in the light most favorable to [StoreWorks], is

sufficient to support the conclusion that the exercise of personal jurisdiction over [Aurus]

is proper.” Creative Calling Sols., Inc. v. LF Beauty Ltd., 799 F.3d 975, 979 (8th Cir. 2015).

       When—as is the case here—the Court has not conducted an evidentiary hearing, it

must view the facts in the light most favorable to the nonmoving party, and resolve all

factual conflicts in that party’s favor. Pangaea, Inc. v. Flying Burrito LLC, 647 F.3d 741,

745 (8th Cir. 2011). Thus, although Aurus directly contradicts certain contacts with the

forum alleged by StoreWorks, this Court resolves all factual conflicts in StoreWorks’

favor. (See, e.g., R. Mutha Decl., ¶¶ 3-7; cf. Konkimalla Decl. ¶ 14.) Keeping these

principles in mind, the Court turns to an analysis of personal jurisdiction.

       B.     Personal Jurisdiction

       To determine whether personal jurisdiction over a defendant is proper, a federal

court sitting in diversity must first determine that certain state and constitutional

prerequisites have been met. Wessels, Arnold & Henderson v. Nat’l Med. Waste, Inc., 65

F.3d 1427, 1431 (8th Cir. 1995). First, the court must consider whether the requirements

of Minnesota’s long-arm statute have been satisfied. Second, the court must ask whether

exercising jurisdiction over the defendant would comport with the Due Process Clause of

the Fourteenth Amendment. In Minnesota, however, these two inquiries combine into a

                                             14
single due process examination, because the state long-arm statute has been held to be co-

extensive with the constitutional bounds of jurisdiction. See Soo Line R.R. Co. v. Hawker

Siddeley Canada, Inc., 950 F.2d 526, 528 (8th Cir. 1991) (citing Rostad v. On-Deck, Inc.,

372 N.W.2d 717, 719 (Minn. 1985)).

       The Due Process Clause permits a court to exercise personal jurisdiction over a non-

resident defendant when that defendant has “certain minimum contacts with [the forum

state] such that the maintenance of the suit does not offend ‘traditional notions of fair play

and substantial justice.’” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (citation

omitted). Underlying this standard is the conviction that “those who live or operate

primarily outside a State have a . . . right not to be subjected to judgment in its courts as a

general matter.” J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873, 881 (2011). Thus, the

Supreme Court has made clear that there must be some showing that the defendant’s

“conduct and connection with the forum State are such that he should reasonably anticipate

being haled into court there.” World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286,

297 (1980).

       From these core principles, the Eighth Circuit has distilled a five-factor test to be

used in analyzing the propriety of a court’s exercise of personal jurisdiction over a non-

resident defendant. This test considers: (1) the nature and quality of the contacts with the

forum state; (2) the quantity of the contacts with the forum state; (3) the relation of the

cause of action to the contacts; (4) the interest of the forum state in providing a forum for

its residents; and (5) the convenience of the parties. See Wells Dairy, Inc. v. Food Movers

Int’l, Inc., 607 F.3d 515, 518 (8th Cir. 2010) (citing Bell Paper Box, Inc. v. U.S. Kids, Inc.,

                                              15
22 F.3d 816, 819 (8th Cir. 1994)). “The first three factors are closely related and are of

primary importance, while the last two factors are secondary.” Pecoraro v. Sky Ranch for

Boys, Inc., 340 F.3d 558, 562 (8th Cir. 2003) (citing Digi–Tel Holdings, Inc. v. Proteq

Telecomm. (PTE), Ltd., 89 F.3d 519, 523 (8th Cir. 1996)).

       Moreover, the third factor, the relation of the cause of action to the contacts, serves

to distinguish the appropriate theory of jurisdiction: general or specific. “A court with

general jurisdiction may hear any claim against that defendant, even if all the incidents

underlying the claim occurred in a different State.” Bristol–Myers Squibb Co. v. Superior

Court, 137 S. Ct. 1773, 1780 (2017) (emphasis in original). Specific personal jurisdiction,

on the other hand, “is very different.” Id. “In order for a state court to exercise specific

jurisdiction, the suit must arise out of or relate to the defendant’s contacts with the

forum.” Id. (citations and alterations omitted).

       In breach of contract cases, “courts determine whether a defendant purposefully

availed itself of the forum state by considering prior negotiations between the parties,

contemplated future consequences, terms of the contract, and the parties’ actual course of

dealings.” Rust Consulting, Inc. v. Schneider Wallace Cottrell Konecky Wotkyns, LLP, No.

CV 17-4981(DSD/FLN), 2018 WL 1247390, *2 (D. Minn. Mar. 9, 2018) (citing Morris v.

Barkbuster, Inc., 923 F.2d 1277, 1283 (8th Cir. 1991).)

              1. General Personal Jurisdiction

       The Court agrees with Aurus that it is not subject to the Court’s general jurisdiction

because its contacts with Minnesota are not so substantial that it would be at home in the

state. Daimler AG v. Bauman, 134 S. Ct. 746, 761-62 (2014) (holding that defendant was

                                             16
not subject to general personal jurisdiction where it was neither incorporated in the state or

had its principal business there). It is undisputed that Aurus is not incorporated in

Minnesota nor does it have any employees or physical offices in the State. The Court

further finds that Aurus’ Minnesota data center, while storing data for two Minnesota-based

clients, is insufficient to establish either “continuous” or “systematic” contact to the point

of rendering Aurus “at home” in Minnesota. This connection is particularly attenuated

where, as here, Aurus has fifteen other data centers distributed throughout the United

States. See, e.g., Fireclean LLC v. Tuohy, 16-CV-294 (JCC/MSN), 2016 WL 4414845,

*10, n. 7 (E.D. Va. June 14, 2016) (finding defendant’s data center located in forum, when

several of its data centers were in different cities outside forum, insufficient to establish

personal jurisdiction). Additionally, according to Punam Mutha, Aurus’ President and

Chief Operating Officer, less than 5% of Aurus’ overall business revenue is generated from

Minnesota. (P. Mutha Reply Decl. ¶ 8.) Thus, even though there may be some Minnesota

revenue stream and solicitation of business in Minnesota, (see Pl.’s Opp’n at 9; Konkimalla

Decl., ¶ 20), Aurus’ activities are insufficient to satisfy general jurisdictional requirements.

Accordingly, the Court turns to an analysis of specific personal jurisdiction.

              2. Specific Personal Jurisdiction

       When considering specific jurisdiction in breach of contract cases, courts weigh the

quality and quantity of a defendant’s contacts with the forum state by considering

(i) whether the defendant solicited a business relationship with a company incorporated in

the forum state, (ii) the frequency of correspondence sent by the defendant to the forum

state, (iii) whether the contract contains a choice-of-law provision that specifies the forum

                                              17
state’s law, and (iv) whether the contract required the defendant to remit payment to an

address in the forum state. See Creative Calling Sols., Inc, 799 F.3d at 980–81; K–V

Pharm. Co. v. J. Uriach & CIA, S.A., 648 F.3d 588, 593–95 (8th Cir. 2011); Digi–Tel

Holdings, Inc. v. Proteq Telecomms. (PTE), Ltd., 89 F.3d 519, 523 (8th Cir. 1996); K–Tel

Int’l, Inc. v. Tristar Prods., Inc., 169 F. Supp. 2d 1033, 1041 (D. Minn. 2001). The

specification of a choice of law different from the forum state is a relevant, “but not

dispositive factor” in determining whether the exercise of jurisdiction in Minnesota is

unreasonable. See Creative Calling Sols., Inc., 799 F.3d at 982-83.

         The contract contemplated that Aurus would pay a commission for clients referred

by StoreWorks. In analyzing Aurus’ contacts with Minnesota, specifically in connection

with the Reseller Agreement, the Court finds Rust Consulting persuasive. Rust Consulting,

Inc, 2018 WL 1247390, at *2-3. Rust Consulting involved a contract between Schneider

Wallace, a California law firm, and Rust, a Minnesota-based consulting services company.

Id. Under the contract, Rust employees in Minnesota performed client intake and data

management services for the California law firm. Id. Schneider Wallace allegedly failed

to pay. The Court held that it had specific personal jurisdiction over the defendant because

over the course of the project, while certain client data was undoubtedly accessed in

California, the performance of the agreement was physically performed in Minnesota. Id.

at *3.

         For instance, while Rust’s employees in Minnesota provided “client intake services,

project consulting, call center services, and data management,” representatives on behalf

of the California law firm traveled to Minnesota to help implement the project and train

                                             18
Rust employees. Id. at *1-3. A senior Rust employee was also in “frequent contact” with

individuals at Schneider Wallace. Id. at *3. Schneider Wallace further sent payment to

Rust at a Minnesota address. Id. The Court concluded that these contacts are “directly

related to the causes of action alleged in the complaint” because these “contacts concern

the formation and performance of the contract at issue[.]” Id.

       Here, there are significant similarities with Rust Consulting. While certain software

services were handled by Aurus in Massachusetts 4—the performance of the Reseller

Agreement was physically performed in Minnesota.          The record reflects that Aurus

employees traveled to Minnesota to receive sales training and engage in strategic

conversations with StoreWorks on attracting potential clients under the Reseller

Agreement. (Konkimalla Decl. ¶¶ 14-15.) In the course of attracting referred clients under

the Reseller Agreement, Aurus was also in frequent contact with individuals at

StoreWorks. (Watkins Decl. ¶¶ 2-3.) Thousands of emails were sent from Aurus to

StoreWorks in Minnesota. (Konkimalla Decl. ¶ 12.) Additionally, despite some apparent

overlap with meetings that do not appear to relate to the Reseller Agreement, Aurus’

executives traveled to Minnesota on at least four occasions to receive sales training from

StoreWorks and to engage in “strategic conversations and joint sales efforts” under the


4
 The Court also notes that the Reseller Agreement appears to identify a separate agreement
governing Aurus’ performance of software services for referred clients (i.e., the “SaaS
Agreement”). Under the Reseller Agreement, Aurus agreed to execute a SaaS Agreement
with referred clients and invoice those clients directly for software services. (See
Konkimalla Decl., Ex. 2, Section 7 (a) pp. 8.) Thus, to the extent that Aurus argues that it
performed software services in Massachusetts as required under the Reseller Agreement,
these services appear to be governed by the terms of a separate agreement, the SaaS
Agreement. (See Def’s Reply at 2.)
                                            19
Reseller Agreement. (See Compl. ¶ 6; Konkimalla Decl. ¶ 14.)

       Moreover, Aurus expressly agreed under the Reseller Agreement to “work together

with [StoreWorks] to review and finalize . . . performance expectations to ensure

[StoreWorks] and [the referred clients’] service needs are met.” (Compl. Ex. A, § 3.2 (a)

at pp. 6.) When jointly working together, Aurus’ primary point of contact was StoreWorks

employees in Minnesota. According to Carole Watkins, StoreWorks’ Vice President of

Client Solutions, Aurus and StoreWorks engaged in two calls a week to discuss one of the

referred clients. (Watkins Decl., ¶ 3.) Aurus employees would also call her “periodically.”

(Id. ¶ 2.) Finally, Aurus sent all payments to StoreWorks for referred clients in Minnesota.

Thus, as in Rust Consulting, because these contacts concern the formation and performance

of the Reseller Agreement, the Court holds that Aurus’ contacts with this forum relate to

the causes of action alleged in the Complaint. The Court addresses Aurus’ remaining

arguments in turn.

       First, Aurus argues—without citing any supporting legal authority—that this Court

cannot exercise jurisdiction over Aurus because none of the referred clients at-issue under

the Reseller Agreement are based in Minnesota. (See Def’s Reply at 2.) The Court notes,

however, that this case is distinguishable from CHS Inc. v. Farmers Propane Inc., 397

F.Supp.3d 1324 (D. Minn. 2019), in which a court from this District recently dismissed an

action for lack of personal jurisdiction because, inter alia, the customers of a non-resident

defendant were located outside Minnesota. In CHS, the subject of the contract was a

propane transaction in which a Minnesota-based company delivered propane to Farmers

Propane in Ohio. Id. at 1331. Farmers Propane’s subsequent sales of the propane were to

                                             20
customers not based in Minnesota. Id. When comparing the facts in both cases, the

contacts initially appear similar. Both Farmers Propane and Aurus provided services to

clients outside Minnesota.     Indeed, upon reviewing all three claims in StoreWorks’

Complaint, only one claim—StoreWorks’ claim for intentional interference—specifically

relates to a Minnesota-based client, Target. But StoreWorks concedes that the alleged

actions giving rise to this specific claim occurred “primarily and substantially in

Massachusetts.” (Compl. ¶ 73.)

       Upon closer examination, however, this case involves significantly more contacts

with the forum despite the referred clients’ varying locations. Here, unlike in CHS, Aurus’

primary point of contact with StoreWorks was with representatives in Minnesota. And

while the Court in CHS recognized that physical presence in Minnesota is relevant but “not

required,” Farmers Propane made no trips to Minnesota and had no presence in Minnesota.

See CHS Inc., 397 F.Supp.3d at 1331. Moreover, Farmers Propane entered into an original

contract with CHS for the sale of propane to one location, Ohio. Id. Aurus, on the other

hand, made several trips to Minnesota relating to the Reseller Agreement, and owns a data

center in Minnesota that stores data for two Minnesota-based clients. As part of the

Reseller Agreement, Aurus also jointly targeted clients that were based in Minnesota. Id.

And, as explained above, Aurus worked closely with StoreWorks in Minnesota to provide

software-related services to referred clients in varying locations.

       Second, like the defendant in Rust Consulting, Aurus relies heavily on the fact that

the contract was not negotiated in Minnesota. (See Def’s Mem. at 1.) It appears, however,

that some negotiations took place by emails to and from Minnesota. (Konkimalla Decl. ¶¶

                                             21
11-13.) The execution of the Reseller Agreement was also accomplished by email, and

Aurus sent the fully executed version of the Reseller Agreement to StoreWorks in

Minnesota. (Konkimalla Decl., Ex. 1.) Further, Aurus overlooks that renegotiations

occurred physically in Minnesota, which the Court finds highly relevant here. 5

       Third, while Aurus argues that StoreWorks’ action is unconnected to Minnesota

because any alleged breach of the Reseller Agreement occurred in Massachusetts, (Def’s

Reply at 9), the Court agrees with Rust Consulting, and finds this argument unavailing.

Rust Consulting, Inc, 2018 WL 1247390, at *3, n.2 (“[A]ny defendant could avoid out-of-

state litigation by simply making the decision to breach a contract in their home state.”)

       Finally, Aurus relies on the Massachusetts choice-of-law provisions to defeat

personal jurisdiction. (Def’s Reply at 8.) However, choice-of-law clauses do not defeat

jurisdiction when pointing away from the forum State. See Creative Calling Sols, Inc., 799

F.3d at 982-83 (holding that the Hong Kong choice-of-law clause “does not make the

exercise of jurisdiction in Iowa unreasonable.”) Nor is there any indication that the parties

specifically negotiated for the Massachusetts choice-of-law provisions. Cf CHS Inc., 397

F.Supp.3d at 1331 (finding Minnesota choice-of-law provision less persuasive as a contact

with forum State because there was no indication that the parties specifically negotiated

this provision).

       The Court thus concludes that the three main jurisdictional factors considered by


5
  The parties dispute whether Aurus’ mediation in Minnesota establishes personal
jurisdiction, and whether retaining lawyers in the forum state establishes jurisdiction. (Pl’s
Opp’n at 24; Def’s Reply at 7.) The Court need not reach this issue as the remaining
contacts are sufficient to allow this Court to properly exercise jurisdiction over Aurus.
                                             22
the Eighth Circuit—the nature, quality, and quantity of the defendant’s contacts with the

forum, and the relation of those contacts to the cause of action—weigh in favor of

exercising specific personal jurisdiction over Aurus.      The two remaining, secondary

factors—the interest of the forum and the convenience of the parties—do not alter the

Court’s ruling.

       In considering the interests of the forum State, the Court finds that this secondary

factor does not weigh in Aurus’ favor. While the Agreement may select Massachusetts

law, Minnesota “has an obvious interest in providing a local forum in which its residents

may litigate claims.” Creative Calling Sols., Inc., 799 F.3d at 982 (citing Digi–Tel

Holdings, Inc., 89 F.3d at 525.) And as explained above, the selection of Massachusetts

law does not make the exercise of jurisdiction in Minnesota “unreasonable.” Id.

       As to the convenience of the parties, the respective interests of the parties do not

weigh against the exercise of jurisdiction over Aurus in this forum. Aurus asserts in a

general fashion that its witnesses and documents are located in Massachusetts. (Def.’s

Mem. at 7-8.) Without supporting evidence, Aurus also asserts that “defending this action

in Minnesota is extremely cumbersome and expensive.” (Id. at 7.) But Aurus does not

contend that witnesses or documents may be unavailable based on the selection of this

forum. In response, StoreWorks counters that several of its expected witnesses, such as

StoreWorks’ employees and Target or Consensus employees, are located in Minnesota and

across the United States. (Pl’s Opp’n at 30-31.)

       Thus, the Court finds that Aurus’ general speculation about the “expense” of

litigation, with no specific evidence of such is largely unhelpful “in resolving the question

                                             23
of which jurisdiction is appropriate.” See, e.g., Nelson v. Master Lease Corp., 759 F. Supp.

1397, 1402 (D. Minn. 1991) (holding defendant’s general claims about the expense of

moving records insufficient to establish that the convenience of the parties weighed in

defendant’s favor). Because witnesses are located in both Massachusetts and Minnesota,

the respective interests of the two parties do not weigh against the exercise of jurisdiction

over Aurus in Minnesota. See Creative Calling Sols., Inc, 799 F.3d at 982. Indeed, “[i]n

these circumstances, the exercise of personal jurisdiction would not offend traditional

notions of fair play and substantial justice.” Id.

       Accordingly, the Court may exercise specific jurisdiction over Aurus here.

   C. Defendant’s Motion to Dismiss under the Doctrine of Forum Non Conveniens
      or, in the Alternative, to Transfer to the District of Massachusetts

       As an alternative to dismissal for lack of personal jurisdiction, Aurus requests that

the Court dismiss this case based on the common law doctrine of forum non conveniens.

(Def’s Mem. at 8-11.) The Eighth Circuit has made clear, however, that the ability of

federal courts to dismiss cases over which they have subject matter jurisdiction on the

grounds of forum non conveniens “has been substantially eliminated” by the federal

transfer of venue statutes. Bacon v. Liverty Mut. Ins. Co., 575 F.3d 781, 783 (8th Cir.

2009). Indeed, that doctrine now “has continuing application [in federal courts] only in

cases where the alternative forum is abroad, and perhaps in rare instances where a state or

territorial court serves litigational convenience best.” Sinochem Int’l Co. v. Malaysia Int’l

Shipping Corp., 549 U.S. 422, 430 (2007) (citations and quotation omitted). Where, as is

the case here, transfer may be made “wholly within the system of U.S. federal courts,” this


                                              24
Court effectively no longer has the power to dismiss the case outright on grounds that

another venue would be a better fit for the parties or the underlying issues. See Bacon, 575

F.3d at 783 (quoting Hyatt Int’l Corp. v. Coco, 302 F.3d 707, 717 (7th Cir. 2002)). For

this reason, and because the parties both appear to concede that transfer pursuant to statute

is a proper alternative to outright dismissal, (See Def’s Reply at 10-11; Pl’s Opp’n at 25-

26), the Court will treat Aurus’ motion to dismiss on the basis of the doctrine of forum non

conveniens as a motion to transfer. See 28 U.S.C. §§ 1404, 1406, 1631.

       For Aurus’ motion to transfer, Section 1404(a) provides that, “[f]or the convenience

of parties and witnesses, in the interest of justice, a district court may transfer any civil

action to any other district or division where it might have been brought.” The party

seeking to transfer venue normally bears the burden of establishing that a transfer is

warranted. Terra Int’l, Inc. v. Miss. Chem. Corp., 119 F.3d 688, 695 (8th Cir.1997). That

burden may not be met simply by showing that the “factors are evenly balanced or weigh

only slightly in favor of transfer.” Graff v. Qwest Commc’ns Corp., 33 F.Supp.2d 1117,

1121 (D. Minn. 1999) (citation omitted). Rather, the balance of factors must “strongly”

favor the movant. Id. In making a determination on a transfer motion, this Court considers

the convenience of the parties and the witnesses, as well as the interests of justice. Id. The

presumption favors the plaintiff’s choice of forum, especially where the plaintiff resides in

the district in which the lawsuit was filed. Travel Tags, Inc. v. Performance Printing Corp.,

636 F.Supp.2d 833, 836 (D. Minn. 2007).

       Here, Aurus contends that venue would be more proper in the District of

Massachusetts because the alleged conduct occurred in Massachusetts. (Def.’s Mem. at

                                             25
13.) Additionally, Aurus argues that Massachusetts would be more convenient for Aurus’

witnesses, and that it would be “extremely [] expensive” and inconvenient to have to bring

its records and relevant witnesses to Minnesota. (See id. at 7, 13.) Finally, Aurus contends

that since Massachusetts law controls the issues in dispute, a Massachusetts court is better

equipped to adjudicate the issues presented because it is more familiar with Massachusetts

law. (Id. at 13-14.)

       The Court is unpersuaded that Aurus has carried its considerable burden of

demonstrating that the balance of factors strongly favors transfer. As an initial matter, the

convenience of the parties cannot be said to be demonstrably in favor of Aurus. Just as it

would be inconvenient for Aurus to bring its records and party witnesses to Minnesota, it

would be equally inconvenient for StoreWorks to bring the same to the District of

Massachusetts. Transfer of venue does not exist simply to shift the inconvenience from

the defendant to the plaintiff. Hearth & Home Techs., Inc. v. J & M. Distrib., Inc., 12-CV-

00686 (SRN/TNL), 2012 WL 5995232, at *9 (D. Minn. Nov. 30, 2012). Aurus’ contention

that the alleged conduct occurred in Massachusetts does not change that determination. At

this early stage, while the factors relevant to determining the merits of the dispute cannot

be determined with great specificity, StoreWorks has sufficiently plead a connection

between this forum and the action. Further, that Aurus’ employees reside in Massachusetts

does not diminish the burden that would be placed on StoreWorks or Target employees

residing in Minnesota if forced to travel to Massachusetts to testify. Accordingly, this

factor does not favor transfer.

       As to the convenience of the witnesses, this Court considers the number of non-

                                             26
party witnesses, the location of all witnesses, and the preference for live testimony. See,

e.g., K–Tel Int’l, Inc. v. Tristar Prods., Inc., 169 F.Supp.2d 1033, 1045 (D. Minn.2001).

Aurus has identified no likely nonparty witnesses not subject to compulsory process by this

Court. Moreover, as to likely party witnesses, Aurus states in a general fashion that all its

employees reside in Massachusetts. (Def.’s Mem. at 7.) Other potential witnesses appear

to reside either in Minnesota or elsewhere throughout the country. (See Pl.’s Opp’n at 30-

31.) While there will be some travel involved with litigation in Minnesota, it is not clear

that litigation in Massachusetts would be any more convenient, or equally convenient.

Thus, the Court concludes that this factor does not favor transfer.

       In considering the interests of justice factor, the Court considers, inter alia, the

plaintiff’s choice of forum, judicial economy, the relative ability of the parties to bear the

expense of litigating in a distant forum, the obstacles to a fair trial, conflict of law issues,

and the advantages of having a local court determine issues of local law. See, e.g., Terra

Int’l, Inc., 119 F.3d at 696. Many of these concerns are not relevant here. However, as

previously noted, StoreWorks “choice of a Minnesota forum is an important consideration,

particularly since it is a Minnesota company.” Advanced Logistics Consulting, Inc. v. C.

Enyeart LLC, No. 09-CV-720 (RHK/JJG), 2009 WL 1684428, *6 (D. Minn. June 16, 2009)

(internal quotation and citation omitted).

       Aurus argues, however, that because Massachusetts law applies to this dispute, the

advantages resulting from adjudication by a Massachusetts judge outweigh StoreWorks’

interest in its chosen forum. (Def.’s Mem. at 13.) However, as explained above, this Court

can apply Massachusetts law and “the scales would tip very little (if at all) in favor of

                                              27
transfer because federal courts often are called upon to apply the law of other states.”

Advanced Logistics Consulting, Inc., 2009 WL 1684428, at *6; see also Clergy Fin., LLC

v. Clergy Fin. Servs., Inc., 598 F.Supp.2d 989, 995 (D. Minn.2009) ( “[C]ourts can ... apply

the law of another state as easily as their own.”). Where ample guidance exists on the

application of a foreign state’s laws—as, unquestionably, is the case in the context of

Massachusetts contract law—there is little need to afford any significant weight to this

particular consideration. See id. Certainly, that weight does not offset the presumption in

favor of StoreWorks’ chosen forum.

       All factors thus considered, Aurus has failed to satisfy its heavy burden of

demonstrating that the District of Massachusetts is a more convenient forum than the

District of Minnesota. Id.

IV.    ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1. Defendant’s Motion to Dismiss for Lack of Personal Jurisdiction or under the

          Doctrine of Forum Non Conveniens [Doc. No. 11] is DENIED; and

       2. Defendant’s alternative Motion to Transfer Venue [Doc. No. 11] is DENIED.



Dated: January 21, 2020                                 s/Susan Richard Nelson
                                                        SUSAN RICHARD NELSON
                                                        United States District Judge




                                            28
